Shackleford, C. J.
G. B. Godwin, a minor, by his next friend, B. H. Godwin, brought an action at law against R. L. Collins, whereby the- plaintiff sought to recover damages for personal injuries alleged to have been inflicted upon him by the defendant striking him in the head with an axe. No point is made on the pleadings, so it is unnecessary to set them out. The defendant filed a plea of not guilty, upon which issue was joined and a trial was had before a jury, which resulted in a verdict *199and judgment in favor of the defendant, which judgment the plaintiff has brought here for review. Two errors are assigned, the first of which is as follows:
“1. The court erred in sustaining defendant’s objection to the following question propounded by plaintiff to G. B. Godwin, ‘Did you have a pistol on the day that Mr. Collins struck you?”’
The plaintiff had testified upon his cross-examination that on the day before he was struck by the defendant he had a pistol belonging to a darkey which the defendant had seen in his possession. The defeu^mt had testified in his own behalf to the effect that he struck the plaintiff in self-defense, believing that he was about to draw, a pistol upon him, the defendant, from the motion which l the plaintiff made, that he, the defendant, had reason! to believe that the plaintiff had a pistol in his possession, having recently seen him with one. The plaintiff was recalled in rebuttal and asked the following question: “Did you have a pistol on the day Mr. Collins struck you?” The defendant objected to such question and the trial court sustained the objection, to which ruling the plaintiff excepted and this forms the basis for the assignment. No error has been made to appear in this ruling, (jit was immaterial whether the plaintiff actually had a pistol in his possession at the time he was truck by the defendant or not. The point to be determined from the testimony was whether or not the defendant had reason to believe that the plaintiff had a pistol in his possession and was about to draw it upon the defendant at the time defendant struck him. No discussion upon this point is called for. See Howell v. State, 66 Fla. 210, 62 South. Rep. 421.
The remaining assignment is bfosed upon the overruling of the motion for a new trial, which questions the *200sufficiency of the evidence to support the verdict. While there are conflicts in the evidence, we have no hesitation in declaring that the jury could well have rendered the verdict for the defendant. See Florida East Coast Ry. v. Geiger, 66 Fla. 582, 64 South. Rep. 238.
Judgment affirmed.
Taylor, Cockrell, Hocker and Whitfield, J. J., concur.